Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 1 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 2 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 3 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 4 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 5 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 6 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 7 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 8 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                                Note Page 9 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 10 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 11 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 12 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 13 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 14 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 15 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 16 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 17 of 18
Case 19-14264   Doc 10-1   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Exhibit
                               Note Page 18 of 18
